An unpub|islled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPR.EMEa COURT OF THE STATE OF NEVADA

LINDA BRINKERHOFF, AN No. 61256
INDIVIDUAL,

Appellant, F L E w
vs.

BLUE STAR CAPITAL, LLC, A AL;@ 9 1 2514
NEVADA LIl\/IITED LIABILITY

CoMPANY, m é%}*§;“*'§°*“l”"é“urs
Respondent. " Dé,,uw nw

ORDER DISMISSING APPEAL

In appellants timely response to this court’s order to show
cause why this appeal should not be dismissed for lack of jurisdiction,
appellant agrees that this court appears to lack jurisdiction because
claims remain pending below and, as no party has been removed from the
action, NRCP 54(b) certification is not available. NRAP 3A(b)(1); M'o:llin i).
Farnzers ]ns. Exch,., 106 Nev. 606, 797 P..‘Zd 978 (199()). Accordingly, we

ORDER this appeal DlSl\/[ISSED.

 .J.

Pickering

t )Cl,i¢li-_. 

Saitta

 
   

Parraguirre

cc: Hon. Gloria Sturman, District Judge
Dean J. Gould, Settlement Judge
John Peter Lee Ltd.
Hutchison & Steffen, LLC
Eighth District Court Clerk

SuPnl-:Me Coum

oF
NEvAr)A

(0)194','A   _